IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


V.G.G.                                      : No. 777 MAL 2019
                                            :
                                            :
             v.                             : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
A.L. AND A.E.G.                             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
FRANKLIN COUNTY CHILDREN AND                :
YOUTH SERVICES                              :
                                            :
                                            :
PETITION OF: V.G.G.                         :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of February, 2020, the Petition for Allowance of Appeal

is DENIED.